EXHIBIT 10.3

Summary of Executive Compensation

The following is a summary of the revised base salary compensation of Adept’s
executive officers, approved April 1, 2009.

 

Current Executive Officers

   Revised Annual
Base Salary

John Dulchinos

  

President and Chief Executive Officer

   $ 185,250

Lisa M. Cummins

  

Vice President of Finance and Chief Financial Officer

   $ 176,000

Joachim Melis

  

Vice President of Worldwide Sales

   € 112,000

David Pap Rocki

  

Vice President of Worldwide Operations

   $ 138,110